Citation Nr: 0207864	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-05 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition to include a Baker's cyst.

(The claim of entitlement to service connection for a right 
knee condition will be the subject of a post-development 
decision.)

2.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for chronic low back pain. 

3.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for a duodenal ulcer.

(The claim of entitlement to an increased evaluation for a 
duodenal ulcer will be the subject of a post-development 
decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 original rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which established a noncompensable 
evaluation for chronic low back pain.  

The Board is undertaking additional development on the issue 
of service connection for a right knee condition and for an 
increased (compensable) evaluation for a duodenal ulcer 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, the Board will provide notice of that development 
as required by Rule of Practice 903.  67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response, the Board 
will prepare a separate decision addressing these issues. 



FINDING OF FACT

The low back disability is reflected by subjective complaints 
of pain and manifested primarily by clinical observations of 
range of motion of the lumbar spine: forward flexion to 95 
degrees, extension to 35 degrees, lateral flexion was to 45 
degrees bilaterally, rotation was to 95 degrees bilaterally, 
without clinically observed evidence of pain on any of the 
motions.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for chronic 
low back pain have not been met.  38 U.S.C.A. §§ 1155, 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp 1991); 38 C.F.R. 
Part 4, § 4.71a, including Codes 5292-5293 (2001); see also 
new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher (compensable) rating for his service-
connected low back pain.  As the veteran is appealing the 
initial assignment of a disability rating, the severity of 
the disability will be considered during the entire period 
from the grant of service connection to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are VA examinations, treatment records, X-ray 
reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  There is no 
basis to suggest that the record is inadequate or that there 
are other pertinent medical records not already associated 
with the claims file.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.  

Back disabilities are evaluated under 38 C.F.R. §4.71a.  In 
this case, service-connection is established for the lumbar 
area.  Thus, evaluation of the veteran's disability is 
limited to Diagnostic Codes 5289, 5292-5293 or 5295.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled joint.  As such clearly 
establishes that ankylosis is not present, the criteria set 
forth in Diagnostic Code 5289 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating.  

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

In September 1996, the veteran was afforded a MRI by private 
medical providers.  Results were reported as "mild 
degenerative disc narrowing and loss of signal at L5/5 and 
L5/S1.  Normal alignment of the bony spinal canal. . . . 
Diffuse mild bulging annulus at L4/5 without neural 
compression or lateralizing herniation. . . ."  A mild 
diffuse annular bulge at L5/S1 of questionable clinical 
significance was also noted along with an incidental finding 
of asymmetric neural structures at L5/S1.

At a January 1997 VA examination , the veteran reported lower 
back pain in service since 1982, but he conceded that he had 
not sustained any injury.  He reported using Tylenol on 
occasion.  On physical examination, there was no evidence of 
any postural abnormality, and no fixed deformity.  Range of 
motion of the lumbar spine was forward flexion to 95 degrees, 
extension to 35 degrees, lateral flexion was to 45 degrees 
bilaterally, rotation was to 95 degrees bilaterally.  There 
was no evidence of pain on any of the motions.

The veteran contends that his lumbar back disability is more 
severe than is currently recognized.  The Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

In this case, the preponderance of the evidence is against a 
compensable evaluation at this time.  There is no competent 
evidence of any functional limitation associated with the 
veteran's service-connected low back disability.  Although 
the veteran has complained of back pain on appeal, he did not 
exhibit visible manifestations of pain during his VA 
examination.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 38 
C.F.R. § 4.40.  It bears emphasis that the examiner found no 
objective evidence of pain upon movement.  38 C.F.R. § 4.45.  
There is also no clinical evidence of any disuse, atrophy, or 
other objective findings to indicate any additional 
functional impairment of the lumbar spine.  Furthermore, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  Hence, an 
increased disability evaluation under 38 C.F.R. § 4.40 is not 
warranted.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  

The fact that the veteran only occasionally needs to use 
Tylenol suggests that flare-ups are not so severe as to 
warrant additional consideration.  Of course, should the 
veteran's disability picture change in the future, higher 
ratings may be assigned.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of more than the 
currently assigned evaluation.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's low back disorder has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for chronic low back pain 
is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

